Clarke, J. (dissenting):
I dissent. The allegations of fraud in the malting of the lease, if sustained, would be a complete defense in the action for rent. There is, therefore, no necessity for an action in equity to procure the cancellation of the lease. If a dissatisfied tenant is entitled to enjoin the prosecution of an action for rent an unnecessary and intolerable burden will be imposed upon property holders in this city.
The order appealed from should be affirmed, with ten dollars costs and disbursements, and the motion for an injunction denied, Avith ten dollars costs.
Soott, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, Avithout costs, on the conditions stated in opinion. Settle order on notice.